Case 5:20-cr-00040-JA-PRL Document 53 Filed 11/19/20 Page 1 of 4 PageID 121




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

   UNITED STATES OF AMERICA

   v.                                       CASE NO. 5:20-cr-40-Oc-28PRL

   CHRISTINA LYNN CATALANO
   JOSEPH SAMUEL CATALANO


       MOTION FOR GOVERNMENT COUNSEL TO APPEAR
  TELEPHONICALLY OR TO SUBSTITUTE GOVERNMENT COUNSEL

        The United States of America, by Maria Chapa Lopez, United States

  Attorney for the Middle District of Florida, files this Motion for counsel for

  the government to appear telephonically, or, in the alternative, for substitute

  counsel to stand-in for the government, and would state:

        1.     This matter is currently scheduled for a status conference on

  November 20, 2020, at 10:00am.

        2.     The Court directed the attorneys to appear personally at the

  Ocala Federal Courthouse for the status hearing.

        3.     I am scheduled to take vacation for the Thanksgiving holiday but

  was expecting to appear personally. However, my airline changed by flight to

  an earlier time tomorrow and I cannot make my departing flight if I appear

  personally. Therefore, I am now scheduled to take personal leave for the

  entire day on November 20, 2020.
Case 5:20-cr-00040-JA-PRL Document 53 Filed 11/19/20 Page 2 of 4 PageID 122




        4.     I am able to appear telephonically for the status hearing and

  would request permission of the Court to do so.

        5.     In the alternative, I would request that another attorney for the

  government who is familiar with this case be allowed to stand-in for me at the

  status hearing. AUSA Tyrie Boyer will be present in Court at the scheduled

  time for the government, in addition to appearance telephonically.

        6.     The undersigned has communicated with counsel for the

  defendants. The attorney for Mrs. Catalano, Mark Rosenblum, does not

  object to this request. I have not heard back from the attorney for Mr.

  Catalano, Michael Nielsen.

        7.     Both of these defendants are scheduled to enter a guilty plea on

  November 30, 2020, and I do not expect any issues with the change of plea

  hearing.

        8.     The Court has previously granted the unopposed motions of both

  attorneys to appear telephonically for this status hearing. (Dkt. 50, 51).




                                          2
Case 5:20-cr-00040-JA-PRL Document 53 Filed 11/19/20 Page 3 of 4 PageID 123




        WHEREFORE, the United States of America, moves for permission to

  appear telephonically for the status hearing, or, in the alternative, for

  substitute counsel to stand-in for the government.



                                               Respectfully submitted,

                                               MARIA CHAPA LOPEZ
                                               United States Attorney


                                       By: s/ Michael P. Felicetta
                                           MICHAEL P. FELICETTA
                                           Assistant United States Attorney
                                           Florida Bar No. 94468
                                           35 SE 1st Avenue, Suite 300
                                           Ocala, Florida 34471
                                           Telephone: (352) 547-3600
                                           E-mail: michael.felicetta@usdoj.gov




                                           3
Case 5:20-cr-00040-JA-PRL Document 53 Filed 11/19/20 Page 4 of 4 PageID 124




  U.S. v. Christina Lynn Catalano, et al           Case No. 5:20-cr-40-Oc-28PRL



                          CERTIFICATE OF SERVICE

         I hereby certify that on November 19, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

                Mark Rosenblum
                Michael Nielsen


                                            s/ Michael P. Felicetta
                                            MICHAEL P. FELICETTA
                                            Assistant United States Attorney
                                            Florida Bar No. 94468
                                            35 SE 1st Avenue, Suite 300
                                            Ocala, Florida 34471
                                            Telephone: (352) 547-3600
                                            E-mail: michael.felicetta@usdoj.gov




                                           4
